Citation Nr: 0911898	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-30 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of residuals of 
osteomyelitis with T9 paraspinal abscess as caused by VA 
gallbladder surgery or VA hospital care.  


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1967 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

As support for his claim, the Veteran testified at a hearing 
before RO personnel in October 2008.     

Based on various statements made during the course of the 
appeal, it appears the Veteran may be raising the additional 
issue of service connection for residuals of osteomyelitis 
with T9 paraspinal abscess, though this is not altogether 
clear.  The Board may not entertain an application for review 
on appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Although the RO adjudicated a service 
connection claim in the December 2006 rating decision and the 
September 2007 statement of the case (SOC), this issue was 
not fully developed in terms of providing a summary of the 
applicable statutes and regulations as well as Veterans 
Claims Assistance Act of 2000 (VCAA) notice.  The Board may 
not unilaterally take jurisdiction of any additional claim.  
So the RO should ask the Veteran or his attorney if he 
intends to pursue the issue of service connection for 
residuals of osteomyelitis with T9 paraspinal abscess.  The 
RO should then take appropriate action to adjudicate this 
claim if the Veteran or his attorney so indicates.  In any 
event, no other issue is currently before the Board.  


FINDING OF FACT

Although the Veteran does have additional disability after 
his VA gall bladder surgery was performed on July 5, 2006, 
the competent evidence of record demonstrates that this 
additional disability was not caused by his VA surgical 
treatment or hospital care in July 2006.   



CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 for residuals of osteomyelitis with T9 paraspinal 
abscess as caused by VA gallbladder surgery or VA hospital 
care have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in October 2006 and 
September 2007.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his section 1151 claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; (3) informing him about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the September 2007 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned his section 1151 
claim if granted.  Dingess v. Nicholson, 19 Vet. App. 473, 
486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Thus, the Veteran has received all required 
notice in this case, such that there is no error in the 
content of VCAA notice.    

With regard to the timing of VCAA notice, the Board sees the 
RO did not provide the Veteran with all general VCAA notice 
prior to the December 2006 adverse determination on appeal.  
But in Pelegrini II, the Court clarified that in these 
situations VA does not have to vitiate that decision and 
start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, VA need only ensure the 
Veteran receives (or since has received) content-complying 
VCAA notice, followed by readjudication of his claims, such 
that he is still provided proper due process.  In other 
words, he must be given an opportunity to participate 
effectively in the processing of his claims.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  In fact, as a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, VA cured any timing notice defect by issuing the 
additional VCAA notice letter prior to readjudicating the 
case by way of the December 2008 SSOC.  Therefore, because VA 
cured the timing error and because the claimant did not 
challenge the sufficiency of the notice, the Board has not 
erred in finding that VA complied with its duty to notify.  
In essence, the timing defect in the notice has been 
rectified, such that there is no prejudicial error in the 
timing of VCAA notice.  The Board emphasizes the Veteran is 
represented by an attorney, who has never asserted any 
prejudicial defect in the timing or content of VCAA notice.    

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and relevant VA 
inpatient and outpatient treatment records.  In addition, the 
Veteran was afforded a VA examination with a requested 
medical opinion addressing his section 1151 claim.  The 
Veteran has also submitted several written personal 
statements, lay statements from family, and a medical opinion 
from a J. Moorman, M.D.  There is no indication in the claims 
folder that the Veteran or his attorney authorized VA to 
obtain any additional private records.  In an October 2008 
letter, the Veteran's attorney mentioned private hospital 
records dated in 2006 which would support the Veteran's 
claim.  But for reasons unknown to the Board, his attorney 
did not submit these records, or adequately identify the 
records, or provide medical authorization for the VA to 
obtain them.  See 38 C.F.R. § 3.159(c)(1), (3).  The duty to 
assist is not a one-way street; a claimant or his attorney 
cannot remain passive when he or she has relevant 
information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) 
(VA has duty to assist the Veteran, not a duty to prove his 
claim while the Veteran remains passive); accord Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).   

Furthermore, despite the Veteran and his attorney's requests, 
there is also no basis for the VA to contact Dr. J. Moorman, 
who provided a September 2006 VA opinion stating that the 
Veteran's current vertebral osteomyelitis was directly 
related to his military service.  This evidence is simply not 
relevant to the current section 1151 issue on appeal.  The 
Veteran and his attorney are free to provide any evidence or 
medical opinion that pertains to the section 1151 appeal at 
issue.    

The Board acknowledges that an October 2006 computer printout 
indicates that the Veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  VA's duty to 
assist thus includes the responsibility to obtain any 
relevant records from the SSA.  38 U.S.C.A. § 5103A(c)(3); 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).  However, there is no allegation 
or evidence these records would provide a section 1151 nexus 
opinion.  The Board is conceding that the Veteran has 
additional disability for purposes of section 1151, but the 
question here is one of causation.  VA is not required to 
search for evidence, which even if obtained, would make no 
difference in the result.  Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  See also Soyini v. Derwinski, 1 Vet. App. 541 (1991) 
(declining to require strict adherence to technical 
requirements and impose additional burdens on VA when there 
was no benefit flowing to the claimant).  Consequently, any 
SSA records not currently secured could not alter the 
ultimate disposition of the section 1151 claim being denied.  
In essence, further efforts to obtain these SSA records are 
clearly not warranted, as they would provide no reasonable 
possibility of substantiating the claim.  38 U.S.C.A. §§ 
5103A(a).  Therefore, the Board is satisfied the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  

Governing Law and Regulations

Section 1151 compensation is awarded for qualifying 
additional disability in the same manner as if such 
additional disability were service connected.  The purpose of 
the statute is to award benefits to those Veterans who were 
disabled as a result of VA treatment or vocational 
rehabilitation.  38 U.S.C.A. § 1151(a) (West 2002 and Supp. 
2008).

Prior to the October 1, 1997 amendments, the provisions of 
38 U.S.C.A. § 1151 simply required a causal connection 
between the VA treatment in question and additional 
disability, as there was no issue as to fault or negligence 
on the part of VA.  38 U.S.C.A. § 1151 (West 1991).  This 
"no fault" interpretation of the statute and regulations 
prior to October 1, 1997 was implemented by the United States 
Supreme Court in Brown v. Gardner, 513 U.S. 115 (1994), aff'g 
5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 
Vet App. 584 (1991).  

However, effective October 1, 1997, the United States 
Congress amended § 1151.  The amendment rescinded the "no 
fault" requirement.  See Pub. L. No. 104-204, § 422(a), 110 
Stat. 2926 (September 26, 1996), codified at 38 U.S.C.A. 
§ 1151 (West 2002).  

Effective September 2, 2004, the regulation implementing the 
provisions of 38 U.S.C.A. § 1151 also changed.  Such claims 
previously were adjudicated under 38 C.F.R. § 3.358.  
However, VA subsequently promulgated 38 C.F.R. § 3.361 to 
implement the provisions of the revised statute.  This 
regulation is applicable to claims for compensation benefit 
pursuant to 38 U.S.C.A. § 1151 filed on or after October 1, 
1997.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  

The Veteran's claim for compensation pursuant to 38 U.S.C.A. 
§ 1151 was received in October 2006.  As such, the most 
recent amended version of § 1151, requiring a showing of VA 
negligence or fault, is applicable.  See 38 C.F.R. § 3.361(a) 
(provides that the amended regulation applies to claims 
received by VA on or after October 1, 1997); VAOPGCPREC 40-97 
(stating that all § 1151 claims which were filed after 
October 1, 1997, must be adjudicated under the statutory 
provisions currently in effect, which essentially require a 
showing of negligence or fault on the part of VA).  In the 
September 2007 SOC, the RO applied the provisions of the 
amended 38 U.S.C.A. § 1151 and also listed the provisions of 
38 C.F.R. § 3.358 and § 3.361.  

For purposes of establishing entitlement to section 1151 
benefits, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death:

           (1) was not the result of the Veteran's 
willful misconduct; and
           
(2) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was -

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(a)-(d).  

First, there must be evidence of additional disability, as 
shown by comparing the Veteran's condition before and after 
the VA medical care in question.  38 C.F.R. § 3.361(b).  

Second, the additional disability must not be the result of 
the Veteran's willful misconduct.  38 U.S.C.A. § 1151(a). 

Third, the additional disability must be caused by hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program furnished the Veteran by VA.  38 C.F.R. § 3.361(c).  
Merely showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order 
for additional disability to be compensable under 38 U.S.C.A. 
§ 1151, the additional disability must have been actually 
caused by, and not merely coincidental to, hospital care, 
medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  38 C.F.R. 
§ 3.361(c)(1); Loving v. Nicholson, 19 Vet. App. 96, 99-100 
(2005); Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  That 
is, the additional disability must have been the result of 
injury that was part of the natural sequence of cause and 
effect flowing directly from the actual provision of 
"hospital care, medical or surgical treatment, or 
examination" furnished by VA and that such additional 
disability was directly caused by that VA activity.  Loving, 
19 Vet. App. at 101.  

Further, with regard to causation, the proximate cause of the 
disability, as opposed to a remote contributing cause, must 
be 1) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. 
§ 3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. 
§ 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).  But if 
the Board makes an initial determination that any additional 
disability was not caused by VA, the Board is not required to 
make a finding as to whether the event in question was 
reasonably foreseeable.  See 38 C.F.R. § 3.361(c); Loving, 19 
Vet. App. at 99-100.  

In determining whether compensation is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Veteran contends that he developed additional disability 
-osteomyelitis with T9 paraspinal abscess (described as back 
pain), as the result of VA gall bladder surgery performed on 
July 5, 2006, as well as the result of VA follow-up care.  
The Veteran adds that his back problems began immediately 
after waking up from VA gall bladder surgery.  The Veteran 
and his attorney argue that an IV inserted into his right arm 
on July 3, 2006, prior to VA surgery, remained in his right 
arm for a total of five days, causing an infection with puss.  
Despite the Veteran's complaints of swelling, pain, and 
infection from the IV, he states that the VA hospital staff 
failed to address this discomfort or remove the IV.  
According to the Veteran, an infection then developed after 
discharge from the VA hospital which caused the additional 
disability of osteomyelitis with T9 paraspinal abscess.  See 
September 2007 substantive appeal (VA Form 9); October 2008 
attorney letter; and October 2008 hearing testimony.  

A review of pertinent VA treatment records reveals the 
following:  VA treatment records dated late in June 2006 note 
complaints of right upper quadrant pain for the previous 
month.  On July 3, 2006, the Veteran visited the VA Mountain 
Home Medical Center in Tennessee for complaints of right 
upper quadrant pain.  A computed tomography (CT) scan of the 
abdomen revealed cholecystitis (gall bladder inflammation).  
It was noted on July 3, 2006 that an IV was inserted into his 
right arm.  A July 4, 2006 VA treatment record indicates this 
his abdominal pain had begun three weeks earlier, and he had 
a history of back pain as well, which may be due to a muscle 
pull.  A July 4, 2006 VA surgery note indicates that detailed 
informed consent for gall bladder surgery was obtained from 
the Veteran.  On July 5, 2006, cholecystectomy surgery was 
performed on the Veteran, with a post-operation diagnosis of 
acute cholecystitis (gall bladder inflammation).  Treatment 
notes from the same day assess that the Veteran was stable, 
with complaints of abdominal pain.  A VA nursing reassessment 
dated on July 6, 2006 reflected that the Veteran had no pain.  
A July 6, 2006 CT scan did reveal a soft tissue density in 
the right lung base, as well as some lucent areas in the 
thoracic vertebral body.  Another CT scan of the chest was 
recommended to adequately evaluate this density.    

A July 7, 2006 VA post-surgery note only assesses "slight" 
pain.  The location of the pain was not noted.  A July 7, 
2006 VA nursing discharge note observed that his IV access 
was removed and his skin was intact.  A VA discharge summary 
dated July 7, 2006 stated that the Veteran's post-operation 
course was "uneventful" with "no complications."  No other 
problems were noted, and the Veteran was discharged from the 
VA hospital on July 7, 2006.  Notably, VA hospital records 
dated throughout his entire hospitalization from July 3 to 
July 7, 2006, were negative for any complaints of IV problems 
before, during, or after the surgery.    

On July 14, 2006, a CT scan of the chest revealed T9 bone 
destruction with larger paravertebral soft tissue mass, 
suspicious for malignancy.  The Veteran complained of back 
pain.  The Veteran was readmitted to the hospital.  A July 
19, 2006 VA interdisciplinary treatment note related the 
Veteran's report of back pain beginning two weeks before with 
steady worsening.  Another treatment note related that the 
Veteran's back pain started right after the July 5 
cholecystectomy.  A July 27, 2006 addendum indicates that the 
paraspinal mass was negative for malignancy.  Vertebral 
osteomyelitis was diagnosed.  The Veteran remained on 
antibiotic therapy for several months.  An October 13, 2006 
addendum noted thoracic improvement.  A November 29, 2006 
addendum noted that his vertebral osteomyelitis had improved 
"radiographically and clinically."  Notably, VA hospital 
records dated from July to November of 2006 did not mention 
his vertebral osteomyelitis in the context of IV problems or 
complaints post-surgery.  There is simply no medical 
discussion of IV complications.    

Upon review of the evidence of record, the Board acknowledges 
that there was additional disability (vertebral osteomyelitis 
with T9 paraspinal abscess), subsequent to the VA gall 
bladder surgery performed on July 5, 2006.  38 C.F.R. 
§ 3.361(b).  See VA treatment records dated from July to 
November 2006 and report of August 2007 VA examiner.  But the 
determinative issue here is whether this additional 
disability was caused by VA gall bladder surgery performed on 
July 5, 2006, as well VA follow-up care.  38 C.F.R. 
§ 3.361(c) (emphasis added).  And it is in this critical 
respect that the Veteran's section 1151 claim fails.  

The evidence simply does not show that his additional 
disability of vertebral osteomyelitis with T9 paraspinal 
abscess was "caused by" VA hospital care or medical or 
surgical treatment.  38 C.F.R. § 3.361(c).  Again, merely 
showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order 
for additional disability to be compensable under 38 U.S.C.A. 
§ 1151, the additional disability must have been actually 
caused by, and not merely coincidental to, hospital care, 
medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  38 C.F.R. § 
3.361(c)(1); Loving v. Nicholson, 19 Vet. App. 96, 99-100 
(2005); Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  
Here, the competent evidence of record demonstrates that that 
the additional disability was merely coincidental to his VA 
surgery and hospital care.  

In this regard, in August 2007 the Veteran underwent a VA 
examination by a VA physician to determine whether his 
vertebral osteomyelitis with T9 paraspinal abscess was caused 
by his VA gallbladder surgery.  After reviewing the claims 
folder including the relevant VA treatment records of the 
surgery, the examiner noted there was no mention of an 
infected IV in the medical record, despite the Veteran's 
assertions.  The examiner went on to opine that it was less 
likely (less than 50/50 probability) that the osteomyelitis 
was caused by or the result of an infected IV during VA 
hospitalization for gall bladder surgery.  The examiner 
explained that an infected IV would demonstrate signs of 
infection including erythema, purulence, induration, or 
phlebitis requiring treatment.  The medical record is silent 
for any mention of these signs of infection.  Moreover, the 
VA examiner postulated that the Veteran's acute cholecystitis 
could certainly seed hematogenously and result in 
osteomyelitis.  The examiner added "[t]his seems like a more 
plausible explanation medically."  This opinion was well-
reasoned and provides probative evidence against the claim.  

Moreover, this opinion is supported by the medical evidence 
of record.  As discussed above, a July 7, 2006 VA nursing 
discharge note observed that his IV access was removed and 
his skin was intact.  A VA discharge summary dated July 7, 
2006 noted that the Veteran's post-operation course was 
"uneventful" with "no complications."  No other problems 
were noted, and the Veteran was discharged from the VA 
hospital on July 7, 2006.  Notably, VA hospital records dated 
from July 3 to July 7, 2006, were negative for any complaints 
of IV problems before, during, and after his surgery.  These 
records provide evidence against the claim.  

The Board sees the Veteran also submitted a medical opinion 
from a Dr. J. Moorman in September 2006.  This opinion stated 
the Veteran's current vertebral osteomyelitis was directly 
related to his military service.  This opinion is simply not 
relevant to the current section 1151 issue on appeal.  
Furthermore, no basis or explanation was provided for this 
opinion.  This physician's failure to provide a medical basis 
for the opinion lessens the weight and credibility of the 
evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  This opinion simply does not lend any probative 
support to the Veteran's section 1151 claim.  

The Veteran is competent to relate that he had difficulty and 
pain with his IV.  38 C.F.R. § 3.159(a)(2).  But the thorough 
VA treatment records and VA examination and opinion in this 
case outweigh the Veteran's assertions regarding the 
existence of an actual IV infection leading to osteomyelitis 
with T9 paraspinal abscess.  Furthermore, the Veteran, as a 
layman, is not competent to offer an opinion on etiology for 
an issue that clearly requires medical expertise in this 
instance.  38 C.F.R. § 3.159(a)(1).  

The Veteran and several of his family members also contend 
that they heard Dr. J. Moorman state there was a link between 
the Veteran's vertebral osteomyelitis and an IV infection 
that developed during his VA gall bladder surgery.  But no 
such medical opinion has ever been offered in written form.  
In this regard, "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

Since the weight of the evidence shows that osteomyelitis 
with T9 paraspinal abscess was not caused by VA gall bladder 
surgery and VA follow-up care, the Board need not reach the 
"proximate cause" question of whether an event was 
reasonably foreseeable.  See 38 C.F.R. § 3.361(c); Loving, 19 
Vet. App. at 99-100.  In other words, an initial finding of 
causation is a prerequisite to addressing the issue of 
foreseeability.  There is simply no finding of causation in 
the present case.  In any event, the competent medical 
evidence of record does not show that the additional 
disability of osteomyelitis with T9 paraspinal abscess was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or that the occurrence of osteomyelitis 
was an event that was not reasonably foreseeable.  38 C.F.R. 
§ 3.361(d).  In addition, as to the issue of informed 
consent, a July 4, 2006 VA surgery note indicates that 
detailed informed consent for gall bladder surgery was 
obtained from the Veteran.  Regardless, neither the Veteran 
nor his attorney has alleged a lack of informed consent.  
Moreover, the issue of informed consent would only apply if 
the "proximate" cause question of reasonably foreseeability 
was at issue, which it is not due to the lack of evidence of 
causation in the first place.  See 38 C.F.R. §§ 3.361(d)(2), 
17.32. 

In light of the above, the Board finds that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of residuals of osteomyelitis with T9 
paraspinal abscess as caused by VA gallbladder surgery and VA 
hospital care have not been met, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of residuals of osteomyelitis with T9 
paraspinal abscess as caused by VA gallbladder surgery or VA 
hospital care is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


